Citation Nr: 1608399	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-24 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas.


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to January 1979.

This case comes before the Board of Veterans' Appeals (BVA or Board) from an April 2014 administrative determination by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.



FINDING OF FACT

The evidence does not show that the Veteran currently has a knee orthopedic appliance provided for a service-connected right knee disorder which has been certified by an appropriate VA official that tends to wear or tear clothing.


CONCLUSION OF LAW

The requirements for entitlement to a clothing allowance have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.

The VA Form 10-8678, Application for Annual Clothing Allowance, submitted by the Veteran in April 2014 provided notice of the criteria for entitlement to an annual clothing allowance.  Notice was also provide in June 2014, prior to the initial decision.  The Veteran has not alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA's notice requirements have been satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA medical records have been obtained.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met.

The Veteran claims entitlement to a clothing allowance on the basis that his knee brace, an  XL CORFLEX KO, issued for a service-connected right knee degenerative joint disease causes him to have to purchase and wear larger clothing so that the brace can function properly, such as in his May 2014 statement.  The Veteran has not explicitly asserted that the knee brace causes wear and tear of his pants.

The report of a January 2016 VA examination of the knees indicated that the Veteran used a right knee brace.  Wear and tear of clothing was not specifically addressed, but the Veteran reported that he performed work as an office equipment repair person, work that entailed working from a chair or sitting on the floor.  The diagnosis was right knee osteoarthritis.

The Veteran's right knee degenerative joint disease is currently rated 20 percent disabling.

The law provides for payment of an annual clothing allowance to each Veteran who, because of service-connected disability, wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear the clothing of the Veteran; or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014).

The Veteran's service-connected right knee disability has not been found to result in loss of use of a foot.  The Veteran is not shown to use medication that causes irreparable harm to his outergarments.

Therefore, the Veteran is entitled to a clothing allowance if the Under Secretary for Health or a designee certifies that the Veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance, including, but not limited to, a wheelchair, which tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1)(ii)(A) (2015).

The Veteran's claim was denied because the Acting Chief of the Prosthetics Treatment Center at the Dallas VA Medical Center essentially found that the Veteran's knee brace did not have exposed metal hinges that would cause irreparable damage to clothing.  It was specifically noted that the Veteran's medical records and evidence that he had provided had been considered in making the determination.

The Board finds that there is no basis for entitlement to a clothing allowance in this case as the determination as to eligibility for a clothing allowance must come from the Under Secretary for Health or the appropriate designee.  That designee has specifically determined that certification eligibility is not met because there is no wear and tear on clothing associated with the specific knee brace used by the Veteran.  Therefore, the claim must be denied as a matter of law because the designated agency official did not certify that the Veteran uses a prosthetic device that tends to wear or tear clothing.  38 C.F.R. § 3.810(a) (2015).


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


